DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 04/23/2021 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-14, 18-22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US-2012/0199402) in view of Takemura (US-6,851,418).
	Regarding claim 1 (Currently Amended), Rupp (US-2012/0199402) discloses a method for machining a workpiece comprising:
	fabricating a diamond cutting tool (“cutters”) [Rupp; paragraph 0005] by a pressure infiltration of molten aluminum or an aluminum based alloy (step 720: Infiltrating The Matrix With The Binder)) (Fig. 7) (“"infiltration" or "infiltrating" as used herein involves melting a binder material and causing the molten binder to penetrate into and fill the spaces or pores of a matrix”) [Rupp; paragraph 0059] (“binder can comprise copper, zinc, silver, molybdenum, nickel, cobalt, tin, iron, aluminum”) [Rupp; paragraph 0063] in a compact (diamond body 100a) of SiC-coated diamond particles (“diamond 102 may be coated with a ceramic material, such as SiC”) [Rupp; paragraph 
	However, Takemura (US-6,851,418) discloses a rotating cutting tool comprising a cylindrical compact (metal bond member 14) surrounding an inner metal core (rod-shaped body 6a) (Fig. 2), thus providing a cylindrical cutting tool (boring) [Takemura; col. 1, lines 25-38]; and cutting or grinding said workpiece with the rotating cutting tool (“the tool 6 can be rotated at a high speed”) [Takemura; col. 7, lines 26-35].  Rupp’s method of fabricating infiltrated diamond wear resistant bodies and tools relates to tools used for drilling, such as that taught by Takemura [Rupp; paragraph 0003], and therefore it would have been obvious to one of ordinary skill in the art to use the fabrication method of Rupp to create a tool taught by Takemura in order to provide a tool capable of drilling and boring [Takemura; col. 1, lines 41-45] which are more durable [Rupp; paragraph 0014].  
	Regarding claim 5 (Previously Presented), Rupp discloses the method of claim 1, wherein said matrix is an aluminum based alloy containing silicon as a second major component (“binder can comprise copper, zinc, silver, molybdenum, nickel, cobalt, tin, iron, aluminum, silicon, manganese, or mixtures and alloys thereof”) [emphasis added] [Rupp; paragraph 0063].  Since these are part of the alloy, rather than an additive, then these are all considered “major components” and would be reflected in the naming of the alloy.  
	Regarding claim 6 (Previously Presented), Rupp discloses the method of claim 1, wherein a concentration of diamond particles in said aluminum/diamond metal matrix composite is within a range of from about 20 to about 80 volume percent (“at least 10% by volume of the infiltrated 
	Regarding claim 7 (Previously Presented), Rupp discloses the method of claim 6, wherein said diamond particles concentration is within a range of from about 55 to about 70 volume percent (“at least 10% by volume of the infiltrated diamond body”) [Rupp; paragraph 0016] (“the diamond 102 can comprise between about 25% and about 95% volume of the infiltrated diamond body 100”) [Rupp; paragraph 0032].
	Regarding claim 8 (Original), Rupp discloses the method of claim 1, but fails to disclose wherein said diamond particles are coarse diamond particles having an average particle size of about 150 micron.
	However, Takemura teaches diamond particles having an average particle size of about 150 micron (30 to 400 mesh, or 23 to 560 micrometers).  While larger diamond particles remove more material, they also generate more heat and thus wear on the tool.  Smaller diamond particles generate lower heat, but take longer to remove material.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art to modify the particle size of Rupp’s diamond to about 150 micron, as taught by Takemura, in order to provide adequate wear resistance [Rupp; paragraph 0008] and desired performance [Rupp; paragraph 0034].  
	Regarding claim 9 (Original), Rupp discloses the method of claim 1, but fails to disclose wherein said diamond particles are fine diamond particles having an average particle size of about 15 micron.  	
However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Takemura teaches diamond particles having an average particle size of about 15 micron (30 to 400 mesh, or 23 to 560 micrometers).  While larger diamond particles remove more material, they also generate more heat and thus wear on the tool.  Smaller diamond particles generate lower heat, but take longer to remove material.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art to modify the particle size of Rupp’s diamond to about 15 micron in order to provide adequate wear resistance [Rupp; paragraph 0008] 
	Regarding claims 12 (Original) and 13 (Original), Rupp, as modified, discloses the method of claim 1, wherein Takemura further teaches wherein said diamond cutting tool also includes a cylindrical metal shank member (6b) secured at one end thereof to said inner metal core (6a) and coupled at its other end to an apparatus (spindle 8) for rotating said tool (Fig. 2), wherein said shank member (6b) is formed as an integral unit with said inner metal core (6a) (Fig. 2).
	Regarding claim 14 (Currently Amended), Rupp discloses a diamond cutting tool (“cutters”) [Rupp; paragraph 0005] comprising an outer diamond-containing cutting surface formed by a pressure infiltration of molten aluminum or an aluminum based alloy (step 720: Infiltrating The Matrix With The Binder)) (Fig. 7) (“"infiltration" or "infiltrating" as used herein involves melting a binder material and causing the molten binder to penetrate into and fill the spaces or pores of a matrix”) [Rupp; paragraph 0059] (“binder can comprise copper, zinc, silver, molybdenum, nickel, cobalt, tin, iron, aluminum”) [Rupp; paragraph 0063] in a compact (diamond body 100a) of SiC-coated diamond particles (“diamond 102 may be coated with a ceramic material, such as SiC”) [Rupp; paragraph 0036] [on a] metal core (shank 204) (Fig. 3), said outer diamond-containing cutting surface is composed of an aluminum/diamond metal matrix composite (Fig. 3) comprising diamond particles (diamond 102) dispersed in a matrix of aluminum or aluminum based alloy (aluminum binder) [Rupp; paragraph 0063].  Rupp fails to disclose the compact is cylindrical and surrounds an inner metal core, wherein the diamond-containing cutting surface is an outer surface and the metal core is an inner member.  
	However, Takemura (US-6,851,418) discloses a rotating cutting tool comprising a cylindrical compact (metal bond member 14) surrounding an inner metal core (rod-shaped body 6a) (Fig. 2), thus providing a cylindrical cutting tool (boring) [Takemura; col. 1, lines 25-38].  Rupp’s method of fabricating infiltrated diamond wear resistant bodies and tools relates to tools 
Regarding claim 18 (Currently Amended), Rupp discloses the diamond cutting tool of claim 14, , wherein said matrix is an aluminum based alloy containing silicon as a second major component (“binder can comprise copper, zinc, silver, molybdenum, nickel, cobalt, tin, iron, aluminum, silicon, manganese, or mixtures and alloys thereof”) [emphasis added] [Rupp; paragraph 0063].  Since these are part of the alloy, rather than an additive, then these are all considered “major components” and would be reflected in the naming of the alloy.  
	Regarding claim 19 (Previously Presented), Rupp discloses the diamond cutting tool of claim 14, wherein a concentration of diamond particles in said aluminum/diamond metal matrix composite is within a range of from about 20 to about 80 volume percent (“at least 10% by volume of the infiltrated diamond body”) [Rupp; paragraph 0016] (“the diamond 102 can comprise between about 25% and about 95% volume of the infiltrated diamond body 100”) [Rupp; paragraph 0032].
	Regarding claim 20 (Previously Presented), Rupp discloses the diamond cutting tool of claim 19, wherein said diamond particles concentration is within a range of from about 55 to about 70 volume percent (“at least 10% by volume of the infiltrated diamond body”) [Rupp; paragraph 0016] (“the diamond 102 can comprise between about 25% and about 95% volume of the infiltrated diamond body 100”) [Rupp; paragraph 0032].
	Regarding claim 21 (Original), Rupp discloses the diamond cutting tool of claim 14, but fails to disclose wherein said diamond particles are coarse diamond particles having an average particle size of about 150 micron.
	However, Takemura teaches diamond particles having an average particle size of about 150 micron (30 to 400 mesh, or 23 to 560 micrometers).  While larger diamond particles remove 
	Regarding claim 22 (Original), Rupp discloses the method of claim 14, but fails to disclose wherein said diamond particles are fine diamond particles having an average particle size of about 15 micron.  	
However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Takemura teaches diamond particles having an average particle size of about 15 micron (30 to 400 mesh, or 23 to 560 micrometers).  While larger diamond particles remove more material, they also generate more heat and thus wear on the tool.  Smaller diamond particles generate lower heat, but take longer to remove material.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art to modify the particle size of Rupp’s diamond to about 15 micron in order to provide adequate wear resistance [Rupp; paragraph 0008] and desired performance [Rupp; paragraph 0034], which is the reasoning provided by applicant [Application Publication; paragraph 0017].
Regarding claims 25 (Original) and 26 (Original), Rupp, as modified, discloses the diamond cutting tool of claim 14, wherein Takemura further teaches wherein said diamond cutting tool also includes a cylindrical metal shank member (6b) secured at one end thereof to said inner metal core (6a) and coupled at its other end to an apparatus (spindle 8) for rotating said tool (Fig. 2), wherein said shank member (6b) is formed as an integral unit with said inner metal core (6a) (Fig. 2).

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US-2012/0199402) in view of Takemura (US-6,851,418) and Catalano (WO9323204).
Regarding claim 2 (Original), Rupp discloses the method of claim 1, but fails to disclose wherein said aluminum/diamond metal matrix composite has a thermal conductivity of greater than about 500 W/mK.
	However, Catalano (WO9323204) teaches a higher thermal conductivity, such as one greater than 500 W/mK (Catalano discloses a value greater than 800 W/mK) [Catalano; page 5, lines 15-16], is more desireable to prevent thermal expansion during grinding, particularly at high temperatures [Catalano; page 2, lines 1-5].  Loutfy (US-2012/0063071) teaches that a high thermal conductivity can be achieved in aluminum/diamond metal matrix composites through, among other things, adding beta-SiC layered diamond particles [Loutfy; paragraph 0007].  Given that Catalano teaches that it is more desirable to have higher thermal conducitivies for abrasive composites so as to prevent thermal expansion, which leads to increased wear and breakage, and that is known how to increase aluminum/diamond metal matrix composites to the claimed thermal conductivities with the methods shown by Loutfy , it therefore would have been obvious to one of ordinary skill in the art to modify or make the thermal conductivity of the aluminum/diamond metal matrix composite of Rupp greater than the claimed thermal conductivity as taught by Catalano as desireable ranges, using the methods taught by Loutfy rendering a reasonable expectation of success, in order to prevent thermal expansion, wear, and breakage [Catalano; page 2, lines 1-15].  
	Regarding claim 15 (Original), Rupp discloses the diamond cutting tool of claim 14, but fails to disclose wherein said aluminum/diamond metal matrix composite has a thermal conductivity of greater than about 500 W/mK.
	However, Catalano (WO9323204) teaches a higher thermal conductivity, such as one greater than 500 W/mK (Catalano discloses a value greater than 800 W/mK) [Catalano; page 5, lines 15-16], is more desireable to prevent thermal expansion during grinding, particularly at high temperatures [Catalano; page 2, lines 1-5].  Loutfy (US-2012/0063071) teaches that a high thermal conductivity can be achieved in aluminum/diamond metal matrix composites through, .  

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US-2012/0199402) in view of Takemura (US-6,851,418) and Liversage (US-2012/0055717).
Regarding claim 3 (Previously Presented), Rupp discloses the method of claim 1, but fails to disclose wherein said outer diamond-containing cutting surface has a thickness of from about 0.020 inch to about 1.00 inch.
	However, Liversage (US-2012/0055717) teaches a PCD layer of about 2.3 mm (0.09 inches) [Liversage; paragraph 0113], which corresponds to the outer diamond-containing cutting surface of Rupp as modified.  Since the teachings of Liversage are pertinent to boring tools, it therefore would have been obvious to one of ordinary skill in the art to modify the outer diamond-containing cutting surface with a thickness as claimed in order to hold a desired size of abrasive particles, such as a 20 micron size diamond as taught by Liversage [Liversage; paragraph 0113].  
	Regarding claim 16 (Original), Rupp discloses the diamond cutting tool of claim 14, but fails to disclose wherein said outer diamond-containing cutting surface has a thickness of from about 0.020 inch to about 1.00 inch.
.  

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US-2012/0199402) in view of Takemura (US-6,851,418) and Miyamoto (US-6,673,439).
	Regarding claim 4 (Currently Amended), Rupp discloses the method of claim 1, but fails to disclose wherein the diamond particles have thin layers of beta-SiC chemically bonded to surfaces thereof, and the beta-SiC layers are comprised of a conversion coating formed by a chemical vapor reaction of SiO with the diamond particles.  
However, Miyamoto (US-6,673,439) teaches diamond particles having thin layers of beta-SiC chemically bonded to the surfaces thereof (“further shortcoming of the diamond is transformation into graphite resultant from dissolution of the diamond in molten metal of Co, Ni, Fe and the like. Then, in order to prevent oxidation as well as chemical reaction between diamond and these materials and to enhance a bonding strength between diamond and metal, ceramic and resin, studies have been conducted on application of a coating layer onto a surface of diamond.”) [Miyamoto; col. 1, lines 26-35] (“A coated diamond according to the present invention includes a diamond and a film including SiC as a main component to coat the diamond (hereinafter referred to as SiC film). The SiC is substantially formed of beta-SiC.”) [Miyamoto; col. 1, lines 50-53]. Since Miyamoto is pertinent to the metallic bonding of diamond to a metal and Rupp discloses metallic bonding of a diamond to a metal, it therefore would have been obvious to one of ordinary skill in the art to coat the diamond particles of Rupp with beta-SiC as taught by 
	Regarding claim 17 (Currently Amended), Rupp discloses the diamond cutting tool of claim 14, but fails to disclose wherein the diamond particles have thin layers of beta-SiC chemically bonded to surfaces thereof, and the beta-SiC layers are comprised of a conversion coating formed by a chemical vapor reaction of SiO with the diamond particles.  
However, Miyamoto (US-6,673,439) teaches diamond particles having thin layers of beta-SiC chemically bonded to the surfaces thereof (“further shortcoming of the diamond is transformation into graphite resultant from dissolution of the diamond in molten metal of Co, Ni, Fe and the like. Then, in order to prevent oxidation as well as chemical reaction between diamond and these materials and to enhance a bonding strength between diamond and metal, ceramic and resin, studies have been conducted on application of a coating layer onto a surface of diamond.”) [Miyamoto; col. 1, lines 26-35] (“A coated diamond according to the present invention includes a diamond and a film including SiC as a main component to coat the diamond (hereinafter referred to as SiC film). The SiC is substantially formed of beta-SiC.”) [Miyamoto; col. 1, lines 50-53]. Since Miyamoto is pertinent to the metallic bonding of diamond to a metal and Rupp discloses metallic bonding of a diamond to a metal, it therefore would have been obvious to one of ordinary skill in the art to coat the diamond particles of Rupp with beta-SiC as taught by Miyamoto in order to improve bonding strength between the diamond and the metal and prevent oxidation [Miyamoto; col. 1, lines 26-35].

Claims 10, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupp (US-2012/0199402) in view of Takemura (US-6,851,418) and Stock (US-5,733,074).
	Regarding claim 10 (Original), Rupp discloses the method of claim 1, but fails to disclose wherein said inner metal core is formed of titanium, stainless steel, zirconium or molybdenum.

Regarding claim 23 (Original), Rupp discloses the diamond cutting tool of claim 14, but fails to disclose wherein said inner metal core is formed of titanium, stainless steel, zirconium or molybdenum.
	However, Stock (US-5,733,074) teaches wherein a metal core is formed of titanium (“titanium alloy is used”) [Stock; col. 3, lines 16-20].  Stock states that titanium is a material with low damping properties of ultrasonic vibrations [Stock; col. 3, lines 16-20] and would therefore be obvious to use as a base material, such as for the inner metal core of Rupp as modified, for core drilling materials [Stock; col. 1, lines 12-29] in order to prevent noise and strain experienced by the operator [Stock; col 1, lines 33-34].  
	Regarding claim 27 (Currently Amended), Rupp discloses a diamond cutting tool (“cutters”) [Rupp; paragraph 0005] comprising an outer diamond-containing cutting surface formed by a pressure infiltration of molten aluminum or an aluminum based alloy (step 720: Infiltrating The Matrix With The Binder)) (Fig. 7) (“"infiltration" or "infiltrating" as used herein involves melting a binder material and causing the molten binder to penetrate into and fill the spaces or pores of a matrix”) [Rupp; paragraph 0059] (“binder can comprise copper, zinc, silver, molybdenum, nickel, cobalt, tin, iron, aluminum”) [Rupp; paragraph 0063] in a compact (diamond body 100a) of SiC-coated diamond particles (“diamond 102 may be coated with a ceramic material, such as SiC”) [Rupp; paragraph 0036] [on a] metal core (shank 204) (Fig. 3), said outer diamond-containing cutting surface is composed of an aluminum/diamond metal matrix composite 
wherein said matrix is an aluminum based alloy containing silicon as a second major component (“binder can comprise copper, zinc, silver, molybdenum, nickel, cobalt, tin, iron, aluminum, silicon, manganese, or mixtures and alloys thereof”) [emphasis added] [Rupp; paragraph 0063].  Since these are part of the alloy, rather than an additive, then these are all considered “major components” and would be reflected in the naming of the alloy.  
Rupp fails to disclose the compact is cylindrical and surrounds an inner metal core, wherein the diamond-containing cutting surface is an outer surface and the metal core is an inner member.  
Rupp fails to disclose wherein said inner metal core is formed of titanium, stainless steel, zirconium or molybdenum.
	As to the compact being cylindrical, Takemura (US-6,851,418) discloses a rotating cutting tool comprising a cylindrical compact (metal bond member 14) surrounding an inner metal core (rod-shaped body 6a) (Fig. 2), thus providing a cylindrical cutting tool (boring) [Takemura; col. 1, lines 25-38].  Rupp’s method of fabricating infiltrated diamond wear resistant bodies and tools relates to tools used for drilling, such as that taught by Takemura [Rupp; paragraph 0003], and therefore it would have been obvious to one of ordinary skill in the art to use the fabrication method of Rupp to create a tool taught by Takemura in order to provide a tool capable of drilling and boring [Takemura; col. 1, lines 41-45] which are more durable [Rupp; paragraph 0014].  
	As to the inner metal core’s material, Stock (US-5,733,074) teaches wherein a metal core is formed of titanium (“titanium alloy is used”) [Stock; col. 3, lines 16-20].  Stock states that titanium is a material with low damping properties of ultrasonic vibrations [Stock; col. 3, lines 16-20] and would therefore be obvious to use as a base material, such as for the inner metal core of Rupp as modified, for core drilling materials [Stock; col. 1, lines 12-29] in order to prevent noise and strain experienced by the operator [Stock; col 1, lines 33-34].  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11 (Previously Presented), the prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein said outer diamond-containing cutting surface and said inner metal core are each provided with interlocking grooves or protrusions for improved bonding between them.”  Adding underlying grooves or protrusions for bonding is not recognized as necessary for bonding in the prior art.  Furthermore, the grooves and/or protrusions creates thicker radial portions around the circumference which may have unintended results, such as the diamond being unable to project from the surface in the thicker portions than the thin.  
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24 (Previously Presented), the prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein said outer diamond-containing cutting surface and said inner metal core are each provided with interlocking grooves or protrusions for improved bonding between them.”  Adding underlying grooves or protrusions for bonding is not recognized as necessary for bonding in the prior art.  Furthermore, the grooves and/or protrusions creates thicker radial portions around the circumference which may have unintended results, such as the diamond being unable to project from the surface in the thicker portions than the thin.  
28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, the prior art fails to anticipate or render obvious, in combination with all other claim limitations, “redressing the cutting tool by at least partially dissolving the matrix of aluminum or aluminum based alloy to expose additional diamond particles dispersed in said matrix.”  The prior art does not mention a motivation to dissolve the aluminum or aluminum based alloy, nor does the prior art lend to how the aluminum or aluminum based alloy would be dissolved.  

Response to Arguments
Applicant’s arguments with respect to the rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/            Examiner, Art Unit 3723